Title: H. G. Letter X, 4 March 1789
From: “H. G.”,Hamilton, Alexander
To: 


New-York, March 4, 1789.
Dear Sir,
Sometime in the latter part of the year 1785, or beginning of 1786, the state of Virginia proposed the holding a convention for the purpose of devising some system of commercial regulations for the United States. This state among others acceded to the proposition; and the deputies from different states appointed pursuant to it met at Annapolis in the fall of 1786. But the number actually assembled formed so incomplete a representation of the union, that if there had been no other reason, it would have been inexpedient for them to proceed in the execution of their mission. In addition to this, they were unanimously of opinion, that some more radical reform was necessary; and that even to accomplish the immediate end for which they had been deputed, certain collateral changes in the federal system would be requisite, to which their powers in general could not be deemed competent. Under these impressions, they with one voice earnestly recommended it to the several states to appoint deputies to meet in convention, in the then ensuing month of May, with power to revise the confederation at large, and to propose such alterations and amendments as should appear to them necessary to render it adequate to the exigencies of the union.
The report of this convention was in course handed to the Governor on the return of the deputies of this state from Annapolis.
I have ascertained it beyond a doubt, that in a conversation on the subject of this report, he expressed a strong dislike of its object, declaring, that in his opinion, no such reform as the report contemplated, was necessary—that the confederation as it stood was equal to the purposes of the union, or with little alteration could be made so; and that he thought the deputies assembled upon that occasion, would have done better to have confined themselves to the purpose of their errand.
This was the first thing that gave me a decisive impression of the insincerity of his Excellency’s former conduct. The opponents of the impost system had in their writings and conversation held up the organization of Congress, as a principal objection to the grant of the power required by that system. The same sentiment had been conveyed by the Governor. The want of checks from the constitution of Congress, as a single body, seemed to be the bulwark of the opposition. But now that a proposal was made which evidently had in view a different construction of the federal government, the language was all at once changed. The old confederation as it stood, or with little alteration, was deemed to be competent to the ends of the union.
This then seemed to be the true state of the business. On the one hand Congress, as constituted, was not fit to be trusted with power; on the other, it was not expedient to constitute them differently. To me it appears impossible to reconcile all this to a sincere attachment to an efficient federal government.
Thus, sir, have I explained to you my meaning in the assertion, That the Governor disapproved of the very first step taken towards the effectual amendment of the old confederation.
I remain with esteem,   Dear Sir,   Your very humble Servant,
H___ G___.


To ___ ___. Esq.
}


Suffolk County.



